_ Case 3:21-cr-00144-L Document6 Filed 03/26/21 Page1lof5 PagelD 17

ORI Gl N A\. ite unitep states pistrict court oN

FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
UNITED STATES OF AMERICA RT me
.. NO. '
3-21CR0144-L
MARK HOPKINS
a.k.a. Doctor Bitcoin
EACTUAL RESUME

in support of Mark Hopkins's plea of guilty to the offense alleged in Count One of
the Information, Hopkins, the defendant; Ralph de la Garza Il, the defendant's attomey:

and the United States of America (the government) stipulate and agree to the following:

ELEMENTS OF THE OFFENSE
To prove the offense alleged in Count One of the Information, charging a violation

of 18 U.S.C. § 1960, that is, Operation of an Unlicensed Money Transmitting Business,

the government must prove each of the following elements beyond a reasonable doubt;'

First. That the defendant Mark Hopkins, as charged in the Information,
conducted, controlled, managed, supervised, directed, or owned all
or part of a money transmitting business:

Second. That the money transmitting business affected interstate or foreign
commerce in some manner or degree; and

Third. That the defendant failed to comply with the moncy transmitting
business registration requirements under Title 31, United States
Code. Section 5330.

 

' Fourth Circuit Patter Jury Instruction 18 U.S.C. § 1960 (4th Cir, 2020) (modifted).

Factual Resumme—Page |
Case 3:21-cr-00144-L Document 6 Filed 03/26/21 Page2of5 PagelD 18

STIPULATED FACTS

|. | Mark Hopkins admits and agrees that starting in or about September 2019,
and continuing through October 2020, within the Northern District of Texas Dallas
Division, and elsewhere. he knowingly conducted, controlled, managed, supervised,
directed. or owned all or part of a moncy transmitting business which affected interstate
or foreign commerce im some manner or degree, and that he failed to comply with the
money transmitting business registration requirements under Title 31, United States
Code, Section 5330.

2. Hopkins admits that “transmitting.” as used in the Information and this
Factual Resume, includes transferring funds on behalf of the public by any and all means,
including but not limited to, transfers within this country or to locations abroad by wire,
check, draft, facsimile. or courier.

3, Hopkins further admits that money transmitting businesses (MTBs), as
defined under 31 U.S.C. § 5312(a)(2), must comply with the Bank Secrecy Act and must
register with the Financial Crimes Enforcement Network (FinCEN). Anti-Money
Laundering (AML) regulations require MTBs to identify and verify their customers and
customers’ personal data. known as “Know Your Customer” (KYC). The KYC process
can help identify customers that are engaged in unlawful activity by requesting and
requiring their full names, dates of birth, addresses, and some form of identification.

Additionally. to comply with the Bank Secrecy Act, MTBs must file a Currency

Transaction Report, when they have a cash-in or cash-out currency transaction, or

Factual Resome—Page 2

 
Case 3:21-cr-00144-L Document6 Filed 03/26/21 Page3of5 PagelD 19

multiple transactions. totaling more than $10,000 during one business day for any one
person, or on behalf of any one person.

4, Mark Hopkins, a.k.a. “Dr. Bitcoin,” admits that he ran a MTB as his
primary source of income, offering services to the public to convert U.S. dollars to
cryptocurrency, mainly Bitcoin (BTC). Hopkins would use online platforms like
Localbitcoins.com and Paxful.com to advertise his services.

5. Hopkins admits that he would negotiate a fee with his customers to convert
physical U.S. dollars to cryptocurrency. Once Hopkins received cash from his customers,
he would purchase BTC and send the amount of BTC in dollars to his customers’ BTC
wallets, minus his fee. If a customer was in the Dallas-Fort Worth metroplex, Hopkins
would meet the customer in person to collect the cash. Outside of asking for a form of
identification, Hopkins never took any additional steps to verify the source of the funds

sent to him.

6. Hopkins admits that at no time was he licensed to engage in the business of
transmitting money by the State of Texas or Pennsylvania. At no time was Hopkins
registered as a money transmitting business with the United States Treasury Department.
as required under 31 U.S.C. § 5330.

7. tn or around September 2019, Hopkins was approached by customer M.H.
lo convert U.S. dollars to BTC. Once Hopkins received the U.S. dollars from M.H., he
was directed to send BTC to a BTC wallet controlled by M.H.

x. The US dollars provided by M.H. to Hopkins were connected to a lottery

scam, in which M.H. and an individual located in Nigeria (Coconspirator 1) would direct

Factual Reseme—Page 3
Case 3:21-cr-00144-L Document6 Filed 03/26/21 Page4of5 PagelD 20

victims to send funds directly to M.H. M.H. would then send the funds to Hopkins to
convert to BTC. Hopkins had direct communications through messaging applications
with M.H. and Coconspirator |. Hopkins was aware that Coconspirator | was located in
Nigeria, but never asked for any form of identification from him.

9. On August 13. 2020, Hopkins, while speaking to M.H.., stated the following
while discussing the conversion of cash to cryptocurrency:

“In general, though, I don't want to get into details of whatever business they're

involved in. It keeps my mind focused on what my actual business is about, rather

than getting involved in their business dealings.”

10. On September 16. 2019, Hopkins directed M.H. on how to circumvent
financial institution reporting requirements:

Hopkins: “There's not really a limit. Banks will always do an IRS report
when you deposit more than $9500 at a time.”

M.H.: “So lets say to be on the safer side. We should go with 80005."
11. On September 16, 2019, Hopkins direct M.H. to lie to financial institutions

conceming the purpose of M.H."s business:

Hopkins: “I"m set up a marketing company, so tell them you're paying fora
marketing campaign; If they need more details. say you're using me to hire
bloggers and stuff, This is my company URL: *********. We actually do
marketing work. so it's something that checks out.”

12. On September 16, 2019, Hopkins discussed his fees with M.H.:
Hopkins: “Anything less than $7500 is 7%. Anything more is 5%: If you go
above $75k in a single day, | can sometimes get a discount. And anything in the

millions is a “let's discuss” situation, But {sic} usually can lead to better deals,
depending on the situation.”

Factual Resame—Page 4
 

Case 3:21-cr-00144-L Document 6 Filed 03/26/21 Page5of5 PagelD 21
13. Once Hopkins received cash payments from M.H., Hopkins would
purchase BTC and transfer the BTC to a BTC wallet controlled by M.H.

14. From in or around September 2019 to in or around October 2020. M.H.

conducted thirty-seven transactions with Hopkins, converting between $550,000.00 to
$1.500,000.00.

15. The defendant agrees that the defendant committed all the essential
elements of the offense(s). This factual resume is not intended to be a complete
accounting of all the facts and events related to the offense charged in this case. The
limited purpose of this statement of facts is to demonstrate that a factual basis exists to

support the defendant's guilty plea to Count One of the Information.

AGREED TO AND STIPULATED on this 26th day of March . 2021,

PRERAK SHAH
ACTING UNITED STATES ATTORNEY

Mis

SidP.Mody 7

Assistant United States Attomey
Texas State Bar No. 24072791
1100 Commerce St. Suite 300
Dallas. Texas 75242
siddharth.mody‘@usdoj.gov

 

 

Facteat Resueme—Pare 5
